 

SECOND AMENDMENT dated as of October 29, 2012 (this “Amendment”), in respect of
the AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 7, 2011, as
amended and further restated on April 20, 2012, pursuant to the First Amendment
dated March 26, 2012 (as further amended from time to time, the “Credit
Agreement”), among GRAFTECH INTERNATIONAL LTD. (“GrafTech”); GRAFTECH LUXEMBOURG
I S.À.R.L. (“Luxembourg Parent”); GRAFTECH LUXEMBOURG II S.À.R.L. (“Luxembourg
Holdco”); GRAFTECH FINANCE INC. (“Finance”); GRAFTECH SWITZERLAND S.A.
(“Swissco” and, together with Finance and Luxembourg Holdco, the “Borrowers”);
the LC SUBSIDIARIES from time to time party thereto; the LENDERS from time to
time party thereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The Borrowers have requested that the Credit Agreement be amended as set forth
below. Capitalized terms used but not defined herein have the meanings assigned
to them in the Credit Agreement.
In consideration of the above premises and the agreements, provisions and
covenants herein contained, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree, on the terms and subject to the conditions set forth herein, as
follows:
SECTION 1.    Amendment. Upon the effectiveness of this Amendment as provided in
Section 3 below, the Credit Agreement is hereby amended as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended to add the
following definition:
““Senior Notes” shall mean the Senior Notes of GrafTech referred to in Section
6.01(b)(vi) hereof.”
(b)    The definition of “General Debt Basket” contained in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:
““General Debt Basket” shall mean, in connection with any incurrence of
Indebtedness, (a) if the Leverage Ratio as of the last day of the then most
recently ended fiscal quarter, computed on a pro forma basis giving effect to
the incurrence of such Indebtedness and to all other incurrences and repayments
of Indebtedness since the end of such fiscal quarter, would be less than 3.25 to
1.00, $400,000,000, and (b) otherwise, $250,000,000.”
(c)    The definition of “Permitted Subsidiary Investment” contained in Section
1.01 of the Credit Agreement is hereby amended (i) by deleting the words “of,
and” in clause (a) thereof and inserting “, (b)” in their place and (ii) by
relettering clause (b) as clause (c).
(d)    Section 6.01(a) of the Credit Agreement is hereby amended by inserting
the following new clause (xiii) immediately after clause (xii) thereof and
renumbering clauses (xiii), (xiv), (xv), (xvi) and (xvii) thereof as clauses
(xiv), (xv), (xvi), (xvii) and (xviii), respectively (and all references to such
clauses in the Credit Agreement shall be amended to reflect such renumbering):
“(xiii) Guarantees by Finance or any Guarantor of the Senior Notes and
Indebtedness of Finance representing an intercompany loan from GrafTech of the
proceeds of the Senior Notes to permit the repayment of amounts outstanding
under this Agreement;”
(e)    Section 6.01(b) of the Credit Agreement is hereby amended (i) by
inserting at the end of clause (b)(i) thereof the words “and Permitted
Refinancing Notes in respect of the Senior Subordinated Notes”, and (ii) by
inserting the following new clause (vi) immediately after clause (v) thereof and
renumbering clauses (vi) and (vii) thereof as clauses (vii) and (viii),
respectively (and all references to such clauses in the Credit Agreement shall
be amended to reflect such renumbering):
“(vi) up to $350,000,000 aggregate principal amount of Senior Notes of GrafTech
issued after the Effective Date and on or prior to November 30, 2012, and
intercompany loans of the proceeds thereof to permit the repayment of amounts
outstanding under this Agreement;”
(f)    Section 6.01(c) of the Credit Agreement is hereby amended by inserting
the following new clause (vi) immediately after clause (v) thereof and
renumbering clauses (vi) and (vii) thereof as clauses (vii) and (viii),
respectively (and all references to such clauses in the Credit Agreement shall
be amended to reflect such renumbering):
“(vi) Indebtedness to GrafTech or Finance representing the proceeds of the
Senior Notes;”
(g)    Section 6.04(j) of the Credit Agreement is hereby amended to read as
follows:
“(j) any Investment constituting a Permitted Subsidiary Investment made after
the Effective Date; provided, that (i) either (A) the Leverage Ratio as of the
last day of the most recent fiscal quarter of GrafTech for which financial
statements have been delivered under Section 5.04(a) or (b) (recomputed on a pro
forma basis after giving effect to such Investment as if such Investment had
occurred on the first day of the relevant period for such computation) is less
than or equal to 3.25 to 1.00 or (B) such Permitted Subsidiary Investment is a
Permitted Acquisition and the amount of such Investment, taken together with the
aggregate amount of all other Permitted Subsidiary Investments made pursuant to
this clause (B) during the term of this Agreement, shall not exceed
$400,000,000, and (ii) the Availability Condition shall be satisfied following
such Investment and payment of all related costs and expenses;”
(h)    Section 6.04 of the Credit Agreement is hereby amended by inserting the
following new clause (s) immediately after clause (r) thereof:
“(s) Investments constituting intercompany loans to Finance and Luxembourg
Holdco (i) of proceeds of Senior Notes to permit the recipients to repay amounts
outstanding under this Agreement and (ii) of proceeds of other Indebtedness to
fund Investments permitted under Section 6.04(j)(B);”
(i)    Section 6.08(b)(iii), of the Credit Agreement is hereby amended by
inserting at the end thereof “and Investments in Subsidiaries permitted by
Section 6.04”.
(j)    Section 6.09(a) of the Credit Agreement is hereby amended (i) by
replacing the word “and” immediately following clause (ii) thereof with a comma
and (ii) by inserting the following new clause (iv):
“or (iv) in order to fund payments in respect of the Senior Notes or other
Indebtedness permitted to be incurred under Section 6.01(b).”
SECTION 2.    Representations and Warranties. Each of GrafTech and the Borrowers
hereby represents and warrants to the Administrative Agent and the Lenders, as
of the Effective Date (as defined below) that:
(a)    no Default or Event of Default has occurred and is continuing; and
(b)    the representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects on and as of the
date hereof, except to the extent such representations and warranties expressly
relate to an earlier date (in which case they were true and correct as of such
earlier date).
SECTION 3.    Effectiveness. This Amendment shall become effective on the date
(the “Effective Date”) on which the Administrative Agent shall have received
counterparts hereof duly executed and delivered by GrafTech, the Borrowers and
the Required Lenders.
SECTION 1.    Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 2.    Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.
SECTION 3.    Expenses. GrafTech and Finance agree to reimburse the
Administrative Agent for all reasonable out-of-pocket expenses incurred by it in
connection with this Amendment, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel for the Administrative
Agent.
SECTION 4.    No Other Amendments; Confirmation. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute an amendment of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle the Borrowers to a consent to, or an amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically referred to herein. On and after the Effective Date, any reference
to the Credit Agreement shall mean the Credit Agreement as modified hereby.
SECTION 5.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of page intentionally left blank]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
GRAFTECH INTERNATIONAL LTD.,


   by /s/ Quinn J. Coburn___________
 
Name: Quinn J. Coburn
 
Title: Vice President - Treasury, Treasurer



GRAFTECH FINANCE INC.,


   by /s/ Quinn J. Coburn___________
 
Name: Quinn J. Coburn
 
Title: Vice President - Treasury, Treasurer





GRAFTECH LUXEMBOURG I S.À.R.L.,


   by /s/ John D. Moran___________
 
Name: John D. Moran
 
Title: Attorney-in-Fact





GRAFTECH LUXEMBOURG II S.À.R.L.,


   by /s/ John D. Moran___________
 
Name: John D. Moran
 
Title: Attorney-in-Fact





GRAFTECH SWITZERLAND S.A.,


   by /s/ John D. Moran___________
 
Name: John D. Moran
 
Title: Attorney-in-Fact











JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Collateral
Agent, Issuing Bank and Swingline Lender,


   by /s/ Peter S. Predun ___________
 
Name: Peter S. Predun
 
Title: Executive Director





SIGNATURE PAGE
 
SECOND AMENDMENT DATED AS OF OCTOBER 29, 2012, TO THE AMENDED AND RESTATED
CREDIT AGREEMENT DATED AS OF OCTOBER 7, 2011, AS AMENDED AND FURTHER RESTATED ON
APRIL 20, 2012, PURSUANT TO THE FIRST AMENDMENT DATED MARCH 26, 2012, OF
GRAFTECH INTERNATIONAL LTD.












Name of Lender: BANK OF AMERICA, N.A.


by
/s/ Kenneth G. Wood    
Name: Kenneth G. Wood
Title: Senior Vice President


by
    
Name:
Title:






SIGNATURE PAGE
 
SECOND AMENDMENT DATED AS OF OCTOBER 29, 2012, TO THE AMENDED AND RESTATED
CREDIT AGREEMENT DATED AS OF OCTOBER 7, 2011, AS AMENDED AND FURTHER RESTATED ON
APRIL 20, 2012, PURSUANT TO THE FIRST AMENDMENT DATED MARCH 26, 2012, OF
GRAFTECH INTERNATIONAL LTD.












Name of Lender: THE BANK OF NOVA SCOTIA


by
/s/ Michelle C. Phillips    
Name: Michelle C. Phillips
Title: Director


 






SIGNATURE PAGE
 
SECOND AMENDMENT DATED AS OF OCTOBER 29, 2012, TO THE AMENDED AND RESTATED
CREDIT AGREEMENT DATED AS OF OCTOBER 7, 2011, AS AMENDED AND FURTHER RESTATED ON
APRIL 20, 2012, PURSUANT TO THE FIRST AMENDMENT DATED MARCH 26, 2012, OF
GRAFTECH INTERNATIONAL LTD.












Name of Lender: BANK OF THE WEST


by
/s/ Camille Farnsworth-Schrader    
Name: Camille Farnsworth-Schrader
Title: Vice President


 
SIGNATURE PAGE
 
SECOND AMENDMENT DATED AS OF OCTOBER 29, 2012, TO THE AMENDED AND RESTATED
CREDIT AGREEMENT DATED AS OF OCTOBER 7, 2011, AS AMENDED AND FURTHER RESTATED ON
APRIL 20, 2012, PURSUANT TO THE FIRST AMENDMENT DATED MARCH 26, 2012, OF
GRAFTECH INTERNATIONAL LTD.












Name of Lender: BNP PARIBAS


by
/s/ Michael A. Kowalczuk    
Name: Michael A. Kowalczuk
Title: Director


by1 
/s/ Berangere Allen            
Name: Berangere Allen
Title: Director


 
































_____________________________________
1. For any Lender requiring a second signature line
SIGNATURE PAGE
 
SECOND AMENDMENT DATED AS OF OCTOBER 29, 2012, TO THE AMENDED AND RESTATED
CREDIT AGREEMENT DATED AS OF OCTOBER 7, 2011, AS AMENDED AND FURTHER RESTATED ON
APRIL 20, 2012, PURSUANT TO THE FIRST AMENDMENT DATED MARCH 26, 2012, OF
GRAFTECH INTERNATIONAL LTD.












Name of Lender: Fifth Third Bank


by
/s/ Sandra Centa    
Name: Sandra Centa
Title: Vice President


By1 
    
Name:
Title:


























_____________________________________
1. For any Lender requiring a second signature line
SIGNATURE PAGE
 
SECOND AMENDMENT DATED AS OF OCTOBER 29, 2012, TO THE AMENDED AND RESTATED
CREDIT AGREEMENT DATED AS OF OCTOBER 7, 2011, AS AMENDED AND FURTHER RESTATED ON
APRIL 20, 2012, PURSUANT TO THE FIRST AMENDMENT DATED MARCH 26, 2012, OF
GRAFTECH INTERNATIONAL LTD.












Name of Lender: THE HUNTINGTON
NATIONAL BANK


by
/s/ Brian H. Gallagher    
Name: Brian H. Gallagher
Title: Senior Vice President


By1 
    
Name:
Title:


























_____________________________________
1. For any Lender requiring a second signature line
 
SIGNATURE PAGE
 
SECOND AMENDMENT DATED AS OF OCTOBER 29, 2012, TO THE AMENDED AND RESTATED
CREDIT AGREEMENT DATED AS OF OCTOBER 7, 2011, AS AMENDED AND FURTHER RESTATED ON
APRIL 20, 2012, PURSUANT TO THE FIRST AMENDMENT DATED MARCH 26, 2012, OF
GRAFTECH INTERNATIONAL LTD.












Name of Lender: KEYBANK NATIONAL
ASSOCIATION


by
/s/ Suzannah Valdivia    
Name: Suzannah Valdivia
Title: Vice President


 
SIGNATURE PAGE
 
SECOND AMENDMENT DATED AS OF OCTOBER 29, 2012, TO THE AMENDED AND RESTATED
CREDIT AGREEMENT DATED AS OF OCTOBER 7, 2011, AS AMENDED AND FURTHER RESTATED ON
APRIL 20, 2012, PURSUANT TO THE FIRST AMENDMENT DATED MARCH 26, 2012, OF
GRAFTECH INTERNATIONAL LTD.












Name of Lender: PNC Bank NA


by
/s/ Christian S. Brown    
Name: Christian S. Brown
Title: Senior Vice President


By1 
    
Name:
Title:


























_____________________________________
1. For any Lender requiring a second signature line
SIGNATURE PAGE
 
SECOND AMENDMENT DATED AS OF OCTOBER 29, 2012, TO THE AMENDED AND RESTATED
CREDIT AGREEMENT DATED AS OF OCTOBER 7, 2011, AS AMENDED AND FURTHER RESTATED ON
APRIL 20, 2012, PURSUANT TO THE FIRST AMENDMENT DATED MARCH 26, 2012, OF
GRAFTECH INTERNATIONAL LTD.












Name of Lender: The Royal Bank of Scotland plc


by
/s/ Brett Thompson    
Name: Brett Thompson
Title: Director


By1 
    
Name:
Title:


























_____________________________________
1. For any Lender requiring a second signature line
 
SIGNATURE PAGE
 
SECOND AMENDMENT DATED AS OF OCTOBER 29, 2012, TO THE AMENDED AND RESTATED
CREDIT AGREEMENT DATED AS OF OCTOBER 7, 2011, AS AMENDED AND FURTHER RESTATED ON
APRIL 20, 2012, PURSUANT TO THE FIRST AMENDMENT DATED MARCH 26, 2012, OF
GRAFTECH INTERNATIONAL LTD.












Name of Lender: Sovereign Bank, N.A.


by
/s/ John W. Deegan    
Name: John W. Deegan
Title: Senior Vice President


 
SIGNATURE PAGE
 
SECOND AMENDMENT DATED AS OF OCTOBER 29, 2012, TO THE AMENDED AND RESTATED
CREDIT AGREEMENT DATED AS OF OCTOBER 7, 2011, AS AMENDED AND FURTHER RESTATED ON
APRIL 20, 2012, PURSUANT TO THE FIRST AMENDMENT DATED MARCH 26, 2012, OF
GRAFTECH INTERNATIONAL LTD.












Name of Lender: U.S. Bank National Association


by
/s/ Mark Irey    
Name: Mark Irey
Title: AVP


 
SIGNATURE PAGE
 
SECOND AMENDMENT DATED AS OF OCTOBER 29, 2012, TO THE AMENDED AND RESTATED
CREDIT AGREEMENT DATED AS OF OCTOBER 7, 2011, AS AMENDED AND FURTHER RESTATED ON
APRIL 20, 2012, PURSUANT TO THE FIRST AMENDMENT DATED MARCH 26, 2012, OF
GRAFTECH INTERNATIONAL LTD.












Name of Lender: Wells Fargo Bank, NA


by
/s/ Jeffrey White    
Name: Jeffrey White
Title: Vice President


 



[[NYCORP:3374823v4:3136D: 10/18/2012--09:53 a]]